TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JULY 30, 2021



                                    NO. 03-19-00148-CR


                              Michael Andrew Horn, Appellant

                                               v.

                                 The State of Texas, Appellee




         APPEAL FROM THE 33RD DISTRICT COURT OF LLANO COUNTY
              BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
           MODIFIED AND, AS MODIFIED, AFFIRMED ON REMAND --
                     OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgment of conviction requiring reversal.     However, there was error in the judgment of

conviction that requires correction. Therefore, the Court modifies the trial court’s judgment of

conviction to strike the $25 assessed time payment fee.       The judgment of conviction, as

modified, is affirmed. Because appellant is indigent and unable to pay costs, no adjudication of

costs is made.